Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with David Higgins on 10 June 2022.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1 line 8, “edges” was replaced by --edges of the plurality of outer edges--
In claim 1 line 12, “edges” was replaced by --edges of the plurality of outer edges--
In claim 1 line 18, “a collapsible exhaust air duct extending upward from the top panel, the collapsible” was replaced by --an exhaust air duct extending upward from the top panel, the--
In claim 1 line 20, “length” was replaced by --length and is collapsible--
In claim 1 line 33, “panels” was replaced by --four panels--
In claim 1 line 34, “the inner” was replaced by --the plurality of inner--
In claim 1 line 35, “the” was replaced by --an--
In claim 4 line 2, “the” was replaced by --a--
In claim 9 lines 2-3, “the width of the enclosure such that the width is as wide as possible and the exhaust air duct still be mountable” was replaced by --a width of the enclosure such that the width is as wide as possible to allow the exhaust air duct to be mounted--
In claim 14 line 8, “edges” was replaced by --edges of the plurality of outer edges--
In claim 14 line 12, “edges” was replaced by --edges of the plurality of outer edges--
In claim 14 line 30, “panels” was replaced by --four panels--
In claim 14 line 31, “the inner” was replaced by --the plurality of inner--
In claim 14 line 32, “the” was replaced by --an--
In claim 17 line 2, “the” was replaced by --a--
In claim 20 lines 2-3, “the width of the enclosure such that the width is as wide as possible and the exhaust air duct still be mountable” was replaced by --a width of the enclosure such that the width is as wide as possible to allow the exhaust air duct to be mounted--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner’s amendment allows the claim set to overcome the double patenting rejection in prior office action.	
For claim 1, the closest prior art was Lewis in view of Kratz as shown in prior office action.  The combination fails to teach the limitation “an exhaust air duct…adapted to telescope in length and is collapsible” as amended via examiner’s amendment (The amended claim would require both telescoping and collapsible).  
Lewis teaches either a telescoping structure for the exhaust duct in the embodiment of fig 9 ([0070] “FIG. 9…telescoping duct 98”) or a collapsible structure of fig 8 ([0072] “Referring back to FIG. 8…connection means, such as screws, may be used to join the exhaust air duct panels 54,56 using the flanges 58 of the front and back panels 54. This arrangement further improves the rigidity”).  It would not have been obvious to modify Lewis to make the exhaust duct to be both telescoping and collapsible because doing so would have required combining two embodiments of Lewis and such modification would be a hindsight reconstruction.
For claim 14, the arrangement and structural limitations of different components and how they are assembled are novel, and the limitations of claim 14 cannot be met without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762